United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168_ (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 444 Washington Blvd, Suite 3338, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 14, 2012 Common Stock: 49,415,562 AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2011 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets – December 31, 2011 (unaudited) and June 30, 2011 2 Consolidated Statements of Operations and Other Comprehensive Income (Loss) – for the Three and Six Months Ended December 31, 2011 and 2010 (Unaudited) 3 Consolidated Statements of Cash Flows – for the Six Months Ended December 31, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II Other Information Items 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 19 Signatures 19 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $551,591 and $543,697, respectively Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accummulated depreciation Deferred income tax Goodwill Other intangible assets Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties - others Warrant and derivative liabilities - TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized,49,415,562 and 49,158,955 shares issued and outstandingon December 31 and June 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended For the six months ended December 31, December 31, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) Change in fair value of warrant and derivative liabilities - Equity in income (loss) of joint venture, net ) - ) - Subsidy income TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE INCOME TAXES ) Income tax expense (credit) NET LOSS ) Net income (loss) attributed to non-controlling interest in subsidiaries ) ) ) LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE INCOME ) ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ $ ) $ BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See notes to financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended December 31, 2010 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred income tax ) ) Common stock issued for services Change in fair value of warrants and derivative liability ) ) Equity in (income) loss of joint venture, net - Net loss attributable to non-controlling interests ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses and other current liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Loan repayment from unrelated parties - NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Short-term borrowings, net of repayment Proceeds from other borrowings Proceeds from (Repayment of) loans from related party ) NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH INCREASE (DECREASE) IN CASH ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
